AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 Fil.ED
                                                                                                                 AUG 2 0 2019
                                          UNITED STATES DISTRICT COUR
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN ACRI
                                     V.                              (For Offenses Committed On or After November 1, 1987)


       DYLAN MICHELL MARIN FIGUEROA (1)                               Case Number:           19-CR-01525-BAS

                                                                     LEILA MORGAN OF FEDERAL DEFENDERS, INC.
                                                                     Defendant's Attorney
USM Number        74446298
• -
THE DEFENDANT:
IZI   pleaded guilty to count(s)           ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s ):


Title and Section / Nature of Offense                                                                                  Count
21:952 and 960-IMPORTATION OF METHAMPHETAMINE                                                                            1




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

□~~
                 -------------- ~
                                                                           dismissed on the motion of the United States.

IZJ Assessment: $100.00


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                         D Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     AUGUST 19 2019
                                                                     Date of Imposition of Sentence



                                                                     HON. CYNTHIA BASHANT
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DYLAN MICHELL MARIN FIGUEROA (I)                                         Judgment - Page 2 of2
CASE NUMBER:              19-CR-0 1525-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 THIRTY (30) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    19-CR-01525-BAS
